Citation Nr: 1535558	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-17 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected postoperative residuals of a pilonidal cyst.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from September 1970 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Multiple prior actions, remanding this case for additional development have been required, the most recent of which was in May 2015.  Following the completion of that most recently requested development, the case has been returned to the Board for further review and entry of a final administrative decision.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A preponderance of the evidence is against a showing of a chronic low back disorder in service or for many years following the Veteran's separation from service, and the evidence otherwise preponderate against a finding that service-connected postoperative residuals of a pilonidal cyst either caused or led to an increased level of severity of the claimed low back disability.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service, nor may arthritis of the low back be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  A low back disorder is not proximately due to or the result of service-connected postoperative residuals of a pilonidal cyst.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder, which is entirely in electronic form.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what that evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notification obligation in this case was accomplished by way of the RO's correspondence, dated in October 2008, to the Veteran at his address of record.  Such notice encompassed the evidence and information necessary to support a claim for service connection on the basis of direct service incurrence and on a secondary basis.  In light of the foregoing, and in the absence of any allegation of an error as to notice by the Veteran, the Board cannot conclude that any defect in the timing or substance of the notice provided has affected the essential fairness of the adjudication, with resulting prejudice to the Veteran. 

VA also has a duty to assist the Veteran in the development of the claim.  Actions of the RO have led to the inclusion in the electronic claims folder of service treatment records, as well as a host of records of medical examinations and treatment received postservice.  Notice is taken that the RO was unable to obtain records from the Cottage Grove Community Hospital and Clinics, as that organization replied to the RO's records request that they were not in possession of any of the Veteran's records.  Also, the Social Security Administration advised the RO in September 2013 that the Veteran's records had been destroyed and that any further efforts to obtain same would be futile; the Veteran was advised of this fact by written correspondence in September and November 2013.  There are also of record several written statements of the Veteran relating to the instant claim; however, the Veteran has not made the RO or Board aware of any additional evidence that needs to be obtained in order to decide fairly the claim herein addressed on its merits.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

The record indicates that the Veteran has been afforded multiple VA examinations in the context of the instant claim in order to assess the nature and etiology of his claimed low back disorder and any relationship to service-connected residuals of a pilonidal cyst.  The medical findings and resulting opinions ultimately obtained, albeit with the Board's several development requests, are found to address fully each of the questions presented by this appeal and be based on thorough evaluation of the Veteran and of his medical history, as well as all of the evidence on file.  On that basis, further remand for additional procedural or evidentiary development is unnecessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In view of the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing legal authority.  

Analysis

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic diseases, such as arthritis, are presumed to have been incurred in service if manifest to a degree of 10 percent or more within the one-year period immediately following service separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  The requirement that there be a current disability is satisfied when the disability is shown at the time during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The law providing for grants of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases, such as arthritis, listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by service, or proximately due to or the result of existing service-connected disability.  38 C.F.R. § 3.310.  Under 38 C.F.R. § 3.310(a), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  A baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  Id.

It is the Veteran's principal argument that he worked in communications while in active service and that his duties required him to bend and lift all kinds of electronic equipment, which led to the onset of chronic disability of his low back.  Alternatively, he argues that his service-connected pilonidal cyst has directly caused or aggravated his claimed low back disorder.  

Service examination and treatment records fail to disclose any complaint, finding, or diagnosis involving a low back disorder, to include those medical evaluations undertaken at service entrance and exit.  The initial postservice medical examination was undertaken in August 1974 in connection with the Veteran's claim for service connection for a pilonidal cyst and at that time he reported that he could not sit for very long due to aching of his in the area of his back and tailbone.  Clinically, however, no indicia of a low back disorder were identified and the only diagnosis offered was of a normal physical examination except for a postoperative pilonidal cyst.  Such led to entry of a rating decision in September 1974, establishing service connection for a pilonidal cyst.  

Complaints of low back pain and/or dysfunction are not otherwise documented postservice until about 1991, with entry then and/or subsequently of variously diagnosed low back pathology, including but not limited to low back pain, degenerative arthritis, degenerative disc disease, intervertebral disc syndrome, and radiculopathy.  Those entities were evaluated and treated on many occasions, beginning in 1991 and in the years thereafter, with it being noted by history in the mid-1990s that magnetic resonance imaging in 1991 had demonstrated transverse disc bulging at L4-5.  Notwithstanding documentation of the claimed disorder in or about 1991, it is of great import that no examining or treating medical professional is shown to have offered a finding or opinion linking the Veteran's low back pathology to his military service, any incident thereof, or his service-connected pilonidal cyst at any point during postservice years.  

Other evidence of record includes the reports of several VA medical examinations, several of which required further input, so as to ensure that all matters pertaining to causality and aggravation were fully addressed.  One such examination was performed in November 2008, with findings yielding clinical impressions of chronic low back pain from strains and degenerative changes, without radiculopathy, and pilonidal cyst surgery without sequelae or complications.  It was also VA examiner's opinion that it was less likely as not that the Veteran's claimed low back disorder was secondary to his pilonidal cyst, albeit without any noted rationale or specific opinion regarding aggravation.  See Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).  

Further VA examination in November 2013 resulted in clinical diagnoses of degenerative disc disease of the lumbar spine and a negative nexus opinion as to the direct service incurrence of a low back disorder, with notation that the degenerative process identified was more consistent with the aging process.  Moreover, the VA examiner found that the pilonidal cyst did not cause or "significantly aggravate" the Veteran's low back disorder, and the question of aggravation was further addressed by the same examiner on two additional occasions in 2014 and yet again in early 2015, when it was found ultimately that it was less likely as not that the Veteran's pilonidal cyst caused or aggravated beyond normal progression his low back disability.  The VA examiner reasoned that the two entities were of distinct anatomical locations and that no pathophysiological link between the two could be established.  

The Veteran's account that he has a back disorder that is of service onset due to repeated bending and lifting of heavy objects is within his competence and not incredible.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), and Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  However, he does not produce any other evidence corroborative of his account or otherwise substantiate the theories upon which he bases his claim.  Service records are entirely negative for any relevant complaint or finding.  There, too, is a significant lapse of time between the Veteran's service separation in 1973 to the point in time in 1991 that low back complaints are documented by the record and that fact contraindicates entitlement to the benefit sought.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  It is also most noteworthy that no medical professional furnishes any finding or opinion linking the Veteran's low back pathology to his military service or his service-connected pilonidal cyst.  

In all, only the Veteran's statements as to what occurred in service and the course of his low back disorder in the years thereafter are offered in support of the claimed benefit.  Per Buchanan and Washington, those statements are both competent and not inherently incredible, but not particularly probative or persuasive when viewed in the context of all of the evidence.  He is not, in the absence of a showing of the requisite science or medical background, competent to render opinions as to medical causation and aggravation of his back disorder, as they fall beyond the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011). 

For the reasons stated above, the Board finds that a preponderance of the competent evidence is against the claim for service connection for residuals of a low back disorder, to include as secondary to service-connected postoperative residuals of a pilonidal cyst, requiring denial of such claim.  Accordingly, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364-65 (Fed. Cir. 2001).  

ORDER

Service connection for a low back disorder is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


